Syllabus by
MARSHALL, CJ.
DECEDENTS’ ESTATES-Contracts (150 U2)
(220 D3) An assignment by an heir apparent or presumptive of his expectancy in the estate of an ancestor is invalid and unenforceable in an action at law, because such a contract lacks one of the essential elements of a valid contract, to wit, a lawful subject-matter.
Such a contract is contrary to the policy of our laws and not favored by our courts, because of the danger that one party is defenseless and exposed to the demands of the other under the pressure of necessity.
After the death of the ancestor and the inheritence has become absolute and definable a court _of equity will entertain jurisdiction of a suit to enforce performance of the contract and will decree performance if it is shown that no fraud or imposition has been practiced and that the contract was not made under pressure of necessity and that it is supported by an adequate consideration.
Kinkade, Jones, Day and Allen, JJ, concur. Robinson and Matthias, JJ. dissent.